*643RESOLUCIÓN
Sala de Verano integrada por el Juez Asociado Señor Rebollo López, como su Presidente, y los Jueces Asociados Señor Hernández Denton y Señor Fuster Berlingeri.
Atendida la moción en la que se solicita la reinstalación al ejercicio de la abogacía presentada por el abogado peti-cionario, y lo expresado por la Leda. Carmen H. Carlos, Directora de la Oficina de Inspección de Notarías, en su Informe, se ordena la reinstalación al ejercicio de la aboga-cía del Ledo. José M. Rosado Martínez.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo